Citation Nr: 0125957	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for Crohn's disease.

2.  Entitlement to a disability evaluation in excess of zero 
percent for peri-anal fistula.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to October 
1984.   

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The September 2000 rating 
decision denied an increased rating for Crohn's Disease.  The 
September 2000 rating decision established service connection 
for peri-anal fistula and a zero percent evaluation was 
assigned from June 9, 2000.  The veteran appealed the denial 
of an increased rating for Crohn's disease and the assignment 
of a zero percent rating for peri-anal fistula.   

The issue of entitlement to an increased rating for Crohn's 
disease is addressed in the remand portion of this decision.  

In October 2001, the veteran submitted additional evidence in 
support of his claims on appeal.  The additional evidence 
consists of hospital records dated in September 2001 
reflecting treatment of an incisional hernia.  In October 
2001, the veteran's representative indicated that the veteran 
did not wish to waive initial RO consideration of the 
additional evidence.  Under 38 C.F.R. § 20.1304(c) (2001), 
any pertinent evidence submitted by the appellant which is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the appellant or his representative.  In 
the present case, the Board finds that a waiver is not 
necessary because the newly submitted evidence is not 
pertinent to the issue of entitlement to a disability 
evaluation in excess of zero percent for the service-
connected peri-anal fistula.  The newly submitted evidence 
reflects treatment of an incisional hernia and does not 
reflect treatment of the fistula.  The new evidence does not 
address the fistula or the symptoms due to the fistula.  
Thus, the Board finds that it may proceed with the 
adjudication of the issue of entitlement to a disability 
evaluation in excess of zero percent for the peri-anal 
fistula. 

In a January 2001 decision, the RO denied the veteran's claim 
of entitlement to a special monthly compensation because of 
the need for aid and attendance or being housebound.  In an 
October 2001 statement, the veteran's representative 
indicated that the veteran should be considered for 
entitlement to special monthly compensation.  The Board 
interprets this statement as a notice of disagreement with 
the January 2001 rating decision.  This matter is addressed 
in the remand portion of this decision.

In an October 2001 informal brief, the veteran's 
representative argued that the symptoms of infection, pain 
and scarring due to the surgical repair of a herniation of 
the residual scar from the colon resection were different 
than the symptoms due to the service-connected colon cancer 
and the service-connected Crohn's disease.  The 
representative argued that separate compensable evaluations 
may be warranted for these symptoms.  The Board finds that 
the veteran's representative appears to be raising the issues 
of entitlement to service connection for infection, pain and 
scars as secondary to the service-connected colon cancer and 
entitlement to a separate evaluations for these symptoms.  
These issues are referred to the RO for appropriate action.  
The veteran's representative also raised the issue of 
entitlement to a temporary total rating for the 
hospitalization due to surgery for the hernia repair in 
September 2001.  This issue is also referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  From June 9, 2000 to February 22, 2001, the service-
connected peri-anal fistula was principally manifested by 
minimal to moderate occasional drainage and discharge; there 
is no evidence of occasional involuntary bowel movements 
necessitating wearing of a pad, extensive leakage and fairly 
frequent involuntary bowel movements, or a complete loss of 
sphincter control.

2.  From February 23, 2001, the medical evidence demonstrates 
that the service-connected peri-anal fistula is healed and 
there is no evidence of leakage, occasional involuntary bowel 
movements necessitating wearing of a pad, excessive leakage 
and fairly frequent involuntary bowel movements, or a 
complete loss of sphincter control.


CONCLUSIONS OF LAW

1.  From June 9, 2000 to February 22, 2001, the criteria for 
a 10 percent disability evaluation for the peri-anal fistula 
have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2001). 

2.  From February 23, 2001, the criteria for a compensable 
disability evaluation for the peri-anal fistula have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In a July 2001 statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in 
August 2000 and February 2001 in order to determine the 
current severity of his disorder.  Pertinent VA treatment 
records have been obtained and associated with the claims 
folder.    

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claims have 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Pertinent Criteria

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time. 


Provisions of Diagnostic Code 7332 

Under Diagnostic Code 7332, a 10 percent evaluation is 
warranted where there is constant slight or moderate leakage.  
A 30 percent rating is provided where there are occasional 
involuntary bowel movements, necessitating wearing of a pad.  
A 60 percent rating is provided where there is excessive 
leakage and fairly frequent involuntary bowel movements.  A 
100 percent rating is provided where there is complete loss 
of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 
7332 (2001).  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

VA hospital records dated from June 9, 2000 to June 14, 2000 
indicate that the veteran's discharge diagnosis was 
perirectal abscess with Crohn's disease.  It was noted that 
the veteran had a four day history of right buttock pain and 
emesis.  The veteran reported having purulent discharge from 
that area for two days.  Examination revealed necrotic tissue 
and a walnut-sized abscess.  There was purulent drainage, 
erythema and induration.  There was no obvious fistula on the 
rectal exam.  The veteran was taken to the operating room for 
examination under anesthesia.  A debridement of the 
perirectal abscess with the perirectal fistula was performed.  
A seton was placed through the fistulas tract.  The veteran 
tolerated the procedure well.  Four days later, the area was 
re-inspected.  There were no other fistula tracts detected.  
There was no evidence of infection.  Arrangements were made 
for the veteran to have a visiting nurse to do dressing 
changes and sitz baths.  On the day of discharge, the veteran 
tolerated a regular diet without difficulty and he was moving 
his bowels without difficulty.  He was discharged from the 
hospital in good condition.  

A June 20, 2000 VA surgical clinic treatment record reveals 
that the veteran reported having no pain or problems with 
blood, stooling, or discharge.  He reported having bowel 
movements two or three times a day.  Examination revealed 
that the peri-rectal incision was clean with good granulation 
tissue on both sides with minimal mucosy substance versus 
discharge deep in the wound, possibly from the fistula.   

A June 23, 2000 VA surgical clinic treatment record indicates 
that the veteran reported having no incontinence or diarrhea.  
The impression was peri-rectal fistula status post abscess 
drainage with good response to surgical therapy.    

A June 27, 2000 VA surgical clinic treatment record reveals 
that the veteran had no complaints.  The veteran had no 
problems with bowel movements.   
 
A July 2000 VA treatment record indicates that the veteran 
had slight, intermittent drainage from the fistula.    

An August 17, 2000 VA examination report indicates that the 
examiner stated that the veteran was currently asymptomatic 
and there was no evidence of a fistula.  The impression, in 
pertinent part, was peri-anal fistula as a result of 
complications of Crohn's disease. 

VA treatment records from the surgery clinic, dated in August 
10 and 17, 2000, indicate that examination revealed that the 
veteran had a perirectal wound with purulent discharge.  

An August 31, 2000 VA surgery clinic treatment record 
indicates that the veteran had minimal drainage from the 
perirectal wound.  Examination revealed that the wound 
appeared to be healing well.  The veteran reported having 
three to four bowel movements a day.  The perirectal wound 
was posterior to the anus and was three by four centimeters.  
It was covered by red granulation tissue and appeared to be 
healing well.

A September 14, 2000 VA surgical clinic treatment record 
reveals that the veteran's perianal wound was clean with 
superficial ulceration and minimal fibrinous discharge.  
There was no purulence.  The assessment was wounds, healing 
well.  

A September 15, 2000 VA treatment record from the 
gastrointestinal clinic indicates that the veteran's perianal 
lesion continued to heal.  The veteran denied fever, pain or 
discharge.  The veteran did not have incontinence or rectal 
bleeding.  Examination revealed that the perineum had mucous 
discharge from a small incision site.  The impression, in 
pertinent part, was perianal abscess/fistula with continued 
healing with conservative therapy. 

In an October 2000 statement, Dr. T.J. stated that in June 
2000, the veteran developed a rectal fistula complicated by a 
large peri-rectal abscess that required surgical drainage and 
extensive wound therapy.  Dr. T.J. stated that this continued 
to be a chronic complication of the Crohn's disease with 
continued moderate drainage from the fistula outlet.  Dr. 
T.J. stated that additional non-drainage fluid collections 
have been identified in the peri-rectal tissue and the 
veteran would likely require further surgical debridement.  

In a November 2000 statement, the veteran indicated that he 
had drainage from the fistula.  

A February 23, 2001 VA examination report reveals that the 
veteran had surgical repair of his perirectal fistula. He had 
no fistula at that time.  The examiner indicated that the 
perirectal fistula resolved with surgical intervention and it 
did not contribute to the veteran's symptoms at that time.  

Analysis

As noted above, with regard to initial rating cases, separate 
ratings can be assigned to separate periods of time, based 
upon the facts found - a practice known as "staged ratings."  
See Fenderson, supra.  As to this issue, the Board finds that 
staged ratings are warranted in this case, since the medical 
evidence shows that there has been a significant change in 
the severity of the peri-anal fistula for different time 
periods.  The Board will separately discuss the assignment of 
separate percentage evaluations for separate periods of time.

Disability rating for the service-connected peri-anal fistula 
from June 9, 2000 to February 22, 2001

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 10 
percent disability evaluation for the service-connected peri-
anal fistula under the provisions of Diagnostic Code 7332 
from June 9, 2000 to February 22, 2001.  

The medical evidence of record shows that from June 9, 2000 
to February 22, 2001, the veteran had constant slight or 
occasional moderate leakage due to the service-connected 
peri-anal fistula.  VA hospital records indicate that a 
perirectal abscess with perirectal fistula was diagnosed on 
June 9, 2000.  Purulent discharge was detected upon 
examination.  VA hospital records show that the veteran 
underwent debridement of the perirectal abscess with the 
perirectal fistula and a seton was placed through the 
fistula's tract.  

The medical evidence further shows that the veteran continued 
to have drainage of the fistula until the fistula was healed.  
VA treatment records dated from June 2000 to November 2000 
indicate that the veteran had drainage and/or discharge from 
the wound.  The drainage was intermittent and was described 
as minimal to slight to moderate.  The medical evidence of 
record shows that upon VA examination on February 23, 2001, 
the fistula was asymptomatic and healed.  In light of these 
findings, the Board finds that the criteria for a 10 percent 
rating under Diagnostic Code 7332 were met from June 9, 2000 
to February 22, 2001.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7332 from June 
9, 2000 to February 22, 2001.  The medical evidence shows 
that the veteran does not have occasional involuntary bowel 
movements necessitating wearing of pad, extensive leakage and 
fairly frequent involuntary bowel movements, or complete loss 
of sphincter control.  The VA treatment records indicate that 
in June 2000 and September 2000, the veteran reported that he 
did not have incontinence and he had no problems with bowel 
movements.  There is no evidence of involuntary bowel 
movements or loss of sphincter control.  

In summary, for the reasons and bases expressed above the 
Board finds that a 10 percent disability evaluation is 
warranted for the service-connected peri-anal fistula under 
Diagnostic Code 7332 from June 9, 2000 to February 22, 2001.  

Disability rating for the service-connected peri-anal fistula 
from February 23, 2001

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation for the service-connected 
peri-anal fistula under the provisions of Diagnostic Code 
7332 from February 23, 2001.   

The medical evidence of record establishes that from February 
23, 2001, the veteran's peri-anal fistula was healed and 
asymptomatic.  The February 23, 2001 VA examination report 
indicates that the veteran did not have a fistula upon 
examination.  The examiner indicated that the fistula had 
resolved with surgical intervention and it did not contribute 
to the veteran's symptoms at that time.  There was no 
evidence of leakage. 

The medical evidence does not reflect findings of constant 
slight or occasional moderate leakage, occasional involuntary 
bowel movements necessitating wearing of pad, extensive 
leakage and fairly frequent involuntary bowel movements, or 
complete loss of sphincter control.  As noted above, the 
February 23, 2001 VA examination report indicates that the 
fistula was asymptomatic.  

In summary, for the reasons and bases expressed above the 
Board finds that a compensable disability evaluation is not 
warranted for the peri-anal fistula under Diagnostic Code 
7332 from February 23, 2001, since the medical evidence 
demonstrates that the fistula was healed without leakage.  
See 38 C.F.R. § 4.114, Diagnostic Code 7332.


ORDER

Entitlement to a 10 percent disability evaluation for the 
peri-anal fistula from June 9, 2001 to February 22, 2001 is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  

Entitlement to a disability evaluation in excess of zero 
percent for peri-anal fistula from February 23, 2001 is 
denied. 

REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim for an increased 
rating for Crohn's disease.    

In October 2001, the veteran submitted additional evidence to 
the Board in support of his claim for an increased rating for 
Crohn's disease.  The additional evidence consists of a 
hospital records dated in September 2001, including 
laboratory test results.  The Board finds that this newly 
submitted evidence to be pertinent to the veteran's claim for 
an increased rating for Crohn's disease.  The September 2001 
laboratory test results show that the veteran had a low red 
blood cell count and low hemoglobin which may be indicative 
of anemia.  The Board notes that Crohn's disease is rated, by 
analogy, under Diagnostic Code 7323, ulcerative colitis.  
Under Diagnostic Code 7323, anemia is one of the symptoms of 
"pronounced" disability.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2001).   

In an October 2001 statement, the veteran's representative 
specifically indicated that the veteran did not waiver RO 
consideration of the newly submitted evidence.  Therefore, 
because the RO has not considered this evidence, and because 
the veteran has not submitted a waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304, the Board 
finds that a remand is appropriate in order to provide the RO 
with the opportunity to consider this evidence in the first 
instance.

The Board finds that another VA examination is necessary.  As 
noted above, the Veterans Claims Assistance Act of 2000 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, 38 U.S.C.A. § 5103A.  The 
VCAA specifically provides that VA's statutory duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  
 
In the present case, the veteran underwent VA examinations in 
August 2000 and February 2001.  However, the VA examiners did 
not indicate whether the Crohn's disease was moderately 
severe, severe or pronounced.  The VA examiners did not 
report the frequency of the exacerbations of Crohn's disease 
or whether the veteran had malnutrition, anemia, general 
debility, or serious complications due to the Crohn's 
disease.  See 38 C.F.R. § 4.114, Diagnostic Code 7323 (2001).  
The Board notes that the medical evidence of record indicates 
that the veteran had anorexia and anemia when he was having a 
flare-up of the Crohn's disease.  For instance, a May 2000 VA 
treatment record indicates that the veteran had a flare-up of 
the Crohn's disease; the veteran had microcytic anemia and he 
was losing weight.  A June 2000 VA treatment record indicates 
that the veteran had had significant anorexia since the onset 
of the flare in May.  The Board also notes that the record 
shows that colon cancer was diagnosed in July 2000 and the 
veteran underwent chemotherapy.  In an October 2000 
statement, Dr. T.J. stated that the side effects of the 
chemotherapy may result in nutritional compromise and 
transient anemia.  The Board finds that a medical opinion is 
needed in order to determine whether the veteran is anemic 
and if so, whether the anemia is due to the Crohn's disease 
or due to the service-connected colon cancer.    

Lastly, as noted by the Board in the Introduction, in a 
January 2001 rating decision, the RO denied entitlement to 
special monthly compensation.  The veteran was advised of 
that decision in January 2001.  In an October 2001 statement, 
the veteran's representative expressed disagreement with the 
January 2001 rating decision.    

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not had an opportunity to issue a Statement of the 
Case as to this issue.  Under the Court's jurisprudence, the 
Board is obligated to remand, rather than refer, this issue.  
See Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action: 

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for Crohn's 
disease from September 2000 to present.  
After securing appropriate consent from 
the veteran, any medical care providers 
so identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
currently associated with the claims 
folder. 

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the current severity of the Crohn's 
disease.  The veteran's VA claims folder, 
including all information received 
pursuant to the above requests, must be 
made available to the examiner for review 
before the examination.  The examiner 
should indicate whether it is at least as 
likely as not that any anemia or weight 
loss is the result of the service-
connected Crohn's disease.  The examiner 
should render an opinion as to whether 
the Crohn's disease is moderate, 
moderately severe, severe, or pronounced; 
report the frequency of the exacerbations 
of the Crohn's disease; indicate whether 
the Crohn's disease caused malnutrition, 
general debility, or serious 
complications; and determine whether the 
veteran's health between exacerbations is 
"only fair.".  The report of 
examination should be associated with the 
veteran's claims folder. 

3.  Thereafter, the veteran's claim for 
entitlement to an increased rating for 
Crohn's disease should be adjudicated by 
the RO.  If all benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond. 

4.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to special monthly compensation.  The 
veteran and his representative should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect his appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals


 



